                Case 1:19-cr-00039-JMF Document 217 Filed 09/15/20 Page 1 of 1




                                              LISA SCOLARI
                                               Attorney at Law
                                       20 VESEY STREET, SUITE 400
                                       NEW YORK, NEW YORK 10007
                                          Lscolarilaw@earthlink.net

       TEL. (212) 227-8899                                                        FAX (212) 964-2926
                                             September 14, 2020



       Hon. Jesse M. Furman
       United States District Court
       40 Foley Square
       New York, N.Y. 10007
       via ECF

                                      Re: United States v. Jian Jiang Feng,
                                               19 Cr. 39 (JMF)
       Your Honor,

              I write to request an adjournment of Jian Jiang Feng’s sentencing, which is currently
       scheduled for September 29, 2020 in light of the covid-19 crisis.
              The government, by Elizabeth Espinosa, Esq., consents to this application. Therefore, I
       request that the Court adjourn the sentence to a date in December, 2020, other than December 3,
       2020.

                                              Respectfully,
Application GRANTED. Sentencing is hereby
ADJOURNED to December 9, 2020, at 2:30 Lisa Scolari
p.m. The Clerk of Court is directed to
terminate Doc. #216.
        SO ORDERED:


       _________________________
       Hon. Jesse M. Furman
        September 14, 2020
